Case 1:19-cv-00529-CMH-JFA Document 9 Filed 06/17/19 Page 1 of 2 PageID# 159




                             FN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                          Alexandria Division


 Ame Dunhem,

                Plaintiff,
                                                                      Civil Action No.
 V.

                                                                      l:19-cv-00529-CMH-JFA
 Kubota Credit Corporation, U.S.A.,

                Defendant.



                NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

        PLEASE TAKE NOTICE that Plaintiff, by and through the undersigned counsel, pursuant

 to Fed. R. Civ. P. Rule 41(a)(I)(i), voluntarily dismisses this action without prejudice. No answer

 or motion for summary judgment has been filed or served.

        Donald F. King, Chapter 7 Bankruptcy Trustee for the estate of Arne Dunhem, hereby Joins

 in this Notice of Voluntary Dismissal.

        Dated: June 14, 2019.
                                               Respectfully submitted,

                                                /s/ Daniel M. Press
                                               Daniel M. Press, VSB #37123
                                               dpress@chung-press.com
                                               CHUNG & PRESS, P.C.
                                               6718 Whittier Avenue, Suite 200
                                                McLean, Virginia 22101
                                               (703) 734-3800
                                               (703) 734-0590 [facsimile]
                                               Counsel for Plaintiff Ame Dunhem


                                               /s/Donald F. King  (by Daniel Press per email
                                               Donald F. King      authorization)
                                               kingtrustee@ofplaw.com
                                               Odin Feldman Pittleman PC
                                                1775 Wiehle Avenue, Suite 400
                             /7 2o}'^          Reston, Virginia 20190
                                               703-218-2100 Fax: 703-218-2160
                                               Chapter 7 Trustee for Estate of Ame Dunhem
Case 1:19-cv-00529-CMH-JFA Document 9 Filed 06/17/19 Page 2 of 2 PageID# 160
